               Case 19-12378-KBO        Doc 1094      Filed 06/04/20      Page 1 of 1


                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


 In re:                                                      Chapter 11

 DURA AUTOMOTIVE SYSTEMS, LLC, et al.,                       Case No. 19-12378 (KBO)

                               Debtors.                      (Jointly Administered)


                 MOTION AND ORDER FOR ADMISSION PRO HAC VICE
       Pursuant to Local Rule 9010-1 and the below certification, counsel moves for the
admission pro hac vice of Jacob H. Marshall, of Benesch, Friedlander, Coplan & Aronoff LLP, to
represent the Official Committee of Unsecured Creditors in the above-captioned cases.

Dated: June 4, 2020                             /s/ Kevin M. Capuzzi
       Wilmington, Delaware                   Kevin M. Capuzzi (No. 5462)
                                              Benesch, Friedlander, Coplan & Aronoff LLP
                                              222 Delaware Avenue, Suite 801
                                              Wilmington, Delaware 19801

            CERTIFICATION OF COUNSEL TO BE ADMITTED PRO HAC VICE
        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the bar of the State of Illinois and submit
to the disciplinary jurisdiction of this Court for any alleged misconduct, which occurs in the
preparation or course of this action. I also certify that I am generally familiar with this Court’s
Local Rules and with the Standing Order for District Court Fund revised 9/1/16. I further certify
that the annual fee of $25.00 has been paid to the Clerk of Court for District Court.

                                                /s/ Jacob H. Marshall
                                              Jacob H. Marshall
                                              Benesch, Friedlander, Coplan & Aronoff LLP
                                              71 South Wacker, Suite 1600
                                              Chicago, IL 60606

                                ORDER GRANTING MOTION

          IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




   Dated: June 4th, 2020                              KAREN B. OWENS
   Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE


13499816
